TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                      NO. 03-10-00778-CV



                                   Vic A. Gardner, Appellant

                                                v.

      Greg Abbott, Attorney General of Texas; The State of Texas; and Glenn Elliott,
                                Individually, Appellees


     FROM THE DISTRICT COURT OF TRAVIS COUNTY, 53RD JUDICIAL DISTRICT
      NO. D-1-GN-09-003804, HONORABLE ORLINDA NARANJO, JUDGE PRESIDING



                            MEMORANDUM OPINION


               Appellant Vic A. Gardner has filed a motion to dismiss his appeal, informing this

Court that he no longer wishes to pursue his appeal against appellees Greg Abbott, Attorney General

of Texas; The State of Texas; and Glenn Elliott, Individually. We grant the motion and dismiss the

appeal. See Tex. R. App. P. 42.1(a)(1).




                                             J. Woodfin Jones, Chief Justice

Before Chief Justice Jones, Justices Henson and Goodwin

Dismissed on Appellant’s Motion

Filed: January 20, 2011